DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-6 and 8-20 are pending.  Claim 7 has been cancelled. Claims 1-6, 8-9, 11-15, and 17-20 have been amended.

Response to Amendment
The amendment filed on March 23, 2021 has been entered. Claims 1-6 and 8-20 remain pending in this application. Applicant’s amendments to the claims have overcome each claim objection, 112(b) rejection, and 101 rejection set forth in the non-final office action mailed December 23, 2020. 

Claim Objections
Claim 8 is objected to because of the following informalities:  The last line of the claim restates the phrase “controls the operation of the device based on the interrupt signal”, which was already stated prior to the last line.  Appropriate correction is required.

Claim Interpretation
For claims 1-8, the examiner has interpreted the processor as being configured/programmed to perform the steps written in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 20030078695 A1) in view of Ito (US 20170015002 A1) (hereinafter referred to as “Takagi” and “Ito” respectively). 

Regarding claim 1, Takagi teaches a device controller (See at least Takagi Paragraphs 0108-0111) comprising:
a processor [see at least Takagi “CPU” in Paragraph 0052], 
wherein the processor performs processing of 
outputting an instruction signal indicative of an operational content corresponding to sensor data which is output from a sensor which senses an external environment [See at least Takagi Paragraphs 0059-0060, the next ensuing action such as swinging the head unit or moving the leg units are interpreted as the operational content], 
controlling an operation of a device which performs the operation, based on the instruction signal  [See at least Takagi Paragraphs 0059-0060], and 
controlling the operation of the device based on an interrupt signal [see at least Takagi Paragraph 0165] … . 
Takagi does not teach an interrupt signal …which is output when the sensor data satisfies a predetermined condition such that the device does not operate based on the operational content indicated by the instruction signal and the device operates based on an operational content preset for the interrupt signal. However, Ito teaches these limitations [See at least Ito Paragraphs 0031-0034, an interrupt signal is output when the sensor data satisfies a predetermined condition. The sensors being the measuring probes, the sensor data being the distortion signals, and the predetermined condition being that the distortion signals exceed a set threshold value, the connection operation program is interpreted as the operational content indicated by the instruction signal which is stopped, and the robot hand is moved to a predetermined reference position instead which is interpreted as the operational content preset for the interrupt signal].
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed in Takagi to incorporate the teachings of Ito to output the interrupt signal when the sensor data satisfies a predetermined condition and to operate based on the operational content of the interrupt signal and not the instruction signal. Since Takagi relies heavily on the use of sensors to determine the next course of action (See at least Takagi Paragraphs 0059-0060), it would have been obvious to one skilled in the art to incorporate the predetermined condition with the sensor data. This modification will prevent the device that is being controlled from performing operations that may cause harm or deformation to the device. By setting a threshold value for the sensor data, the device being controlled will not be subjected to excessive stress which 

Regarding claim 2, Takagi teaches a converter [see at least Takagi Figure 4 “68” and “59”, one converter is for converting input and one is for converting output] which outputs the interrupt signal [see at least Takagi Paragraphs 0083 Figure 4 “68”, the output semantics converter must select the behavior output from one of the behavior models and outputs the behavior]…,
wherein the processor controls the operation of the device based on the interrupt signal [see at least Takagi Paragraph 0165] output from the converter [see at least Takagi Paragraphs 0083 and Figure 4 “68”, the converter outputs behavioral control information for the robot].
Takagi does not teach that the interrupt signal is output … when the sensor data satisfies a predetermined condition.  However, Ito teaches this limitation [see at least Ito Paragraph 0031, an interrupt signal is output when the sensor data satisfies a predetermined condition. The sensors being the measuring probes, the sensor data being the distortion signals, and the predetermined condition being that the distortion signals exceed a set threshold value.]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takagi to incorporate the teachings of Ito to output the interrupt signal when the sensor data satisfies a predetermined condition. Since Takagi relies heavily on the use of sensors to determine the next course of action (See at least Takagi Paragraphs 0059-0060), it would have been obvious to one skilled in the art to incorporate the predetermined condition with the sensor data. This modification will prevent the device that is being controlled from performing operations that may cause harm or deformation to the device. By setting a threshold value 

Regarding claim 3, Takagi teaches the converter outputs a sensing output of the sensor as the sensor data [See at least Takagi Paragraphs Figure 4 “59”] and 
the processor outputs the instruction signal indicative of the operational content corresponding to the sensor data output from the converter [see at least Takagi Paragraphs 0059-0060].

Regarding claim 8, Takagi teaches the processor (See at least Takagi “CPU” in Paragraph 0052”) is composed of a first processor (See at least Takagi Figure 10 “101”) and a second processor (See at least Takagi Figure 10 “105”), 
the first processor outputs the instruction signal (See at least Takagi Paragraphs 0109-0110, the command controller outputs commands for the other units which is interpreted as outputting the instruction signal), and 
the second processor controls the operation of the device based on the interrupt signal and controls the operation of the device based on the interrupt signal (See at least Takagi Paragraphs 0113-0115, the command transmitting unit controls the motor which controls the operation of the device).

Regarding claim 9, Takagi teaches a device controlling method by a device controller (See at least Takagi Paragraphs 0108-0111), the method comprising:
a signal output step of outputting an instruction signal indicative of an operational content corresponding to sensor data which is output from a sensor configured to sense an external environment 
a first device-control step of controlling an operation of a device which is configured to perform the operation, based on the instruction signal output in the signal output step [See at least Takagi Paragraphs 0059-0060]; and 
a second device-control step of controlling the operation of the device based on an interrupt signal [see at least Takagi Paragraph 0165] … . 
Takagi does not teach an interrupt signal …which is output when the sensor data satisfies a predetermined condition such that the device does not operate based on the operational content indicated by the instruction signal and the device operates based on an operational content preset for the interrupt signal. However, Ito teaches these limitations [See at least Ito Paragraphs 0031-0034, an interrupt signal is output when the sensor data satisfies a predetermined condition. The sensors being the measuring probes, the sensor data being the distortion signals, and the predetermined condition being that the distortion signals exceed a set threshold value, the connection operation program is interpreted as the operational content indicated by the instruction signal which is stopped, and the robot hand is moved to a predetermined reference position instead which is interpreted as the operational content preset for the interrupt signal].
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed in Takagi to incorporate the teachings of Ito to output the interrupt signal when the sensor data satisfies a predetermined condition and to operate based on the operational content of the interrupt signal and not the instruction signal. Since Takagi relies heavily on the use of sensors to determine the next course of action (See at least Takagi Paragraphs 0059-0060), it would have been obvious to one skilled in the art to incorporate the predetermined condition with the 

Regarding claim 10, Takagi teaches a conversion step of outputting the interrupt signal (see at least Takagi Paragraphs 0083 Figure 4 “68”, the output semantics converter must select the behavior output from one of the behavior models and outputs the behavior)…, 
wherein the second device control step includes a step of controlling the operation of the device based on the interrupt signal (see at least Takagi Paragraph 0165) output in the conversion step (see at least Takagi Paragraphs 0083 and Figure 4 “68”, the converter outputs behavioral control information for the robot). 
Takagi does not teach that the interrupt signal is output… when the sensor data satisfies a predetermined condition. However, Ito teaches this limitation this limitation [See at least Ito Paragraph 0031 teaching that an interrupt signal is output when the sensor data satisfies a predetermined condition. The sensors being the measuring probes, the sensor data being the distortion signals, and the predetermined condition being that the distortion signals exceed a set threshold value.]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takagi to incorporate the teachings of Ito to only output the interrupt signal when the sensor data satisfies a predetermined condition. Since Takagi relies heavily on the use of sensors to determine the next 

Regarding claim 11, Takagi teaches the conversion step includes a step of outputting a sensing output of the sensor as the sensor data [See at least Takagi Paragraphs Figure 4 “59”] and 
the signal output step includes a step of outputting the instruction signal indicative of the operational content corresponding to the sensor data output in the conversion step [see at least Takagi Paragraphs 0059-0060].

Regarding claim 15, Takagi teaches a non-transitory computer-readable storage medium having stored thereon a program (See at least Takagi Paragraphs 0058-0060) causing a computer of a device controller to function as:
a signal output unit which outputs an instruction signal indicative of an operational content corresponding to sensor data which is output from a sensor configured to sense an external environment [See at least Takagi Paragraphs 0059-0060, the next ensuing action such as swinging the head unit or moving the leg units are interpreted as the operational content]; 
a first device-control units which controls an operation of a device which is configured to perform the operation, based on the instruction signal output by the signal output unit [See at least Takagi Paragraphs 0059-0060]; and 
a second device-control unit which controls the operation of the device based on an interrupt signal [see at least Takagi Paragraph 0165] … . 
Takagi does not teach an interrupt signal …which is output when the sensor data satisfies a predetermined condition such that the device does not operate based on the operational content indicated by the instruction signal and the device operates based on an operational content preset for the interrupt signal. However, Ito teaches these limitations [See at least Ito Paragraphs 0031-0034, an interrupt signal is output when the sensor data satisfies a predetermined condition. The sensors being the measuring probes, the sensor data being the distortion signals, and the predetermined condition being that the distortion signals exceed a set threshold value, the connection operation program is interpreted as the operational content indicated by the instruction signal which is stopped, and the robot hand is moved to a predetermined reference position instead which is interpreted as the operational content preset for the interrupt signal].
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed in Takagi to incorporate the teachings of Ito to output the interrupt signal when the sensor data satisfies a predetermined condition and to operate based on the operational content of the interrupt signal and not the instruction signal. Since Takagi relies heavily on the use of sensors to determine the next course of action (See at least Takagi Paragraphs 0059-0060), it would have been obvious to one skilled in the art to incorporate the predetermined condition with the sensor data. This modification will prevent the device that is being controlled from performing operations that may cause harm or deformation to the device. By setting a threshold value for the sensor data, the device being controlled will not be subjected to excessive stress which could result in components of the device being broken (See at least Ito Paragraph 0018). The interrupt signal stops the connector operation and moves the robot to a predetermined 

Regarding claim 16, Takagi teaches the program further causes the computer to function as a converting unit which outputs the interrupt signal (see at least Takagi Paragraphs 0083 Figure 4 “68”, the output semantics converter must select the behavior output from one of the behavior models and outputs the behavior)…, and
the second device-control unit controls the operation of the device based on the interrupt signal (see at least Takagi Paragraph 0165) output by the converting unit (see at least Takagi Paragraphs 0083 and Figure 4 “68”, the converter outputs behavioral control information for the robot). 
Takagi does not teach that the interrupt signal is output… when the sensor data satisfies a predetermined condition. However, Ito teaches this limitation this limitation [See at least Ito Paragraph 0031 teaching that an interrupt signal is output when the sensor data satisfies a predetermined condition. The sensors being the measuring probes, the sensor data being the distortion signals, and the predetermined condition being that the distortion signals exceed a set threshold value.]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takagi to incorporate the teachings of Ito to only output the interrupt signal when the sensor data satisfies a predetermined condition. Since Takagi relies heavily on the use of sensors to determine the next course of action (See at least Takagi Paragraphs 0059-0060), it would have been obvious to one skilled in the art to incorporate the predetermined condition with the sensor data. This modification will prevent the device that is being controlled from performing operations that may cause harm or deformation to the device. By setting a threshold value for the sensor data, 

Regarding claim 17, Takagi teaches the converting unit outputs a sensing output of the sensor as the sensor data [See at least Takagi Paragraphs Figure 4 “59”] and 
the signal output unit outputs the instruction signal indicative of the operational content corresponding to the sensor data output by the converting unit [see at least Takagi Paragraphs 0059-0060].

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Ito and further in view of Wagner (US 10647002 B2) (hereinafter referred to as “Wagner”).  

Regarding Claim 4, the combination of Takagi and Ito fail to disclose the processor determines whether or not an operation corresponding to the interrupt signal is to be performed based on the operational content indicated by the instruction signal for the device which has already been controlled when the interrupt signal is input. However, Wagner teaches this limitation (See at least Wagner Column 6 lines 27-53 and Figure 6b, the execution of the batch program is interpreted as the operational content indicated by the instruction signal which is already controlling the device when the interrupt signal is input, the process begins by polling the sensors for inputs. If no input exceeds the threshold, the device will continue executing the batch program (“No” in Step 628 in Figure 6b). If the sensors determine that one of the inputs has exceeded the threshold (“Yes” in Step 628 in Figure 6b), the system will then determine if it should alter the execution of the batch program (Step 632 in Figure 6b). Since the sensor input value exceeding the threshold stops the system from executing the batch program, the examiner has interpreted this signal as an interrupt signal.  The system must then determine if it should 
it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device controller as disclosed in the combination of Takagi and Ito to incorporate the teachings disclosed in Wagner in order to allow the processor to determine if the operation corresponding to the interrupt signal should be performed based on the operational content of the instruction signal. By incorporating a determination process for the interrupt signal using the sensor data, the processor can determine the necessary adjustments needed in order to prevent harm to the system (See at least Wagner Column 6 lines 35-38 and Ito Paragraph 0018). This would allow a processor to make the necessary changes needed in a changing environment without requiring human input.

Regarding Claim 12, the combination of Takagi and Ito fail to disclose a determination step of determining whether or not an operation corresponding to the interrupt signal is to be performed based on the operational content indicated by the instruction signal for the device which has already been controlled when the interrupt signal is input. However, Wagner teaches this limitation (See at least Wagner Column 6 lines 27-53 and Figure 6b, the execution of the batch program is interpreted as the operational content indicated by the instruction signal which is already controlling the device when the interrupt signal is input, the process begins by polling the sensors for inputs. If no input exceeds the threshold, the device will continue executing the batch program (“No” in Step 628 in Figure 6b). If the sensors determine that one of the inputs has exceeded the threshold (“Yes” in Step 628 in Figure 6b), the system will then determine if it should alter the execution of the batch program (Step 632 in Figure 
it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method as disclosed in the combination of Takagi and Ito to incorporate the teachings disclosed in Wagner in order to allow the processor to determine if the operation corresponding to the interrupt signal should be performed based on the operational content of the instruction signal. By incorporating a determination process for the interrupt signal using the sensor data, the processor can determine the necessary adjustments needed in order to prevent harm to the system (See at least Wagner Column 6 lines 35-38 and Ito Paragraph 0018). This would allow a processor to make the necessary changes needed in a changing environment without requiring human input.

Regarding Claim 18, the combination of Takagi and Ito fail to disclose a determining unit which determines whether or not an operation corresponding to the interrupt signal is to be performed based on the operational content indicated by the instruction signal for the device which has already been controlled when the interrupt signal is input. However, Wagner teaches this limitation (See at least Wagner Column 6 lines 27-53 and Figure 6b, the execution of the batch program is interpreted as the operational content indicated by the instruction signal which is already controlling the device when the interrupt signal is input, the process begins by polling the sensors for inputs. If no input exceeds the threshold, the device will continue executing the batch program (“No” in Step 628 in Figure 6b). If the 
it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the program as disclosed in the combination of Takagi and Ito to incorporate the teachings disclosed in Wagner in order to allow the processor to determine if the operation corresponding to the interrupt signal should be performed based on the operational content of the instruction signal. By incorporating a determination process for the interrupt signal using the sensor data, the processor can determine the necessary adjustments needed in order to prevent harm to the system (See at least Wagner Column 6 lines 35-38 and Ito Paragraph 0018). This would allow a processor to make the necessary changes needed in a changing environment without requiring human input.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Ito and further in view of Theobald (US 9411337 B1) (hereinafter referred to as “Theobald”).  

Regarding Claim 5, the combination of Takagi and Ito fail to disclose the processor utilizes, after controlling the operation of the device based on the operational content preset for the interrupt signal, a result of execution by the device for a subsequent controlling event. However, Theobald teaches this 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Takagi and Ito to incorporate the teachings of Theobald to utilize the result of execution, after controlling the operation of the device based on the operational content preset for the interrupt signal, for a subsequent controlling event. The combination of Takagi and Ito discloses an interrupt signal being input when the sensor data satisfies the predetermined condition and the interrupt signal has its own operational content that is different than the operational content for the instruction signal (See at least Ito Paragraph 0032, the operational content of the interrupt signal moves the robot hand to a predetermined reference position). Since the operational content of the interrupt signal modifies the behavior of the system in a different way than the instruction signal (See at least Theobald Column 10 lines 48- 54, the mobile mechanism stops the delivery currently in progress; See at least Ito Paragraph 0032, the operational content of the interrupt signal moves the robot hand to a predetermined reference position) the system needs to take into account how the operational content of the interrupt signal modified the system (See at least Theobald Column 6 lines 45-51, the system no longer needs to deliver the items which means the system needs to take that into account when planning its route to where and when it needs to stop; See at least Ito Paragraph 0034, the insertion of the component is stopped and the cause of the distortion is investigated and removed). Since the interrupt signal has its own operational content that has different results than the operational content of the instruction signal, the system takes into account what those results are so it accurately assess what to do next.  If the system were to just assume that the 

Regarding Claim 13, the combination of Takagi and Ito fail to disclose utilizing, after controlling the operation of the device based on the operational content preset for the interrupt signal, a result of execution by the device for a subsequent controlling event. However, Theobald teaches this limitation (See at least Theobald Column 10 lines 48- 54, the interrupting of the delivery that currently is in progress is interpreted as the operational content preset for the interrupt signal, the alternative instructions are interpreted as utilizing a result of execution by the device for a subsequent controlling event since the mobile mechanism is no longer making a delivery and can carry out alternative instructions instead). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Takagi and Ito to incorporate the teachings of Theobald to utilize the result of execution, after controlling the operation of the device based on the operational content preset for the interrupt signal, for a subsequent controlling event. The combination of Takagi and Ito discloses an interrupt signal being input when the sensor data satisfies the predetermined condition and the interrupt signal has its own operational content that is different than the operational content for the instruction signal (See at least Ito Paragraph 0032, the operational content of the interrupt signal moves the robot hand to a predetermined reference position). Since the operational content of the interrupt signal modifies the behavior of the system in a different way than 
 

Regarding Claim 19, the combination of Takagi and Ito fail to disclose the computer to function as a notifying unit which utilizes, after controlling the operation of the device based on the operational content preset for the interrupt signal, a result of execution by the device for a subsequent controlling event. However, Theobald teaches this limitation (See at least Theobald Column 10 lines 48- 54, the interrupting of the delivery that currently is in progress is interpreted as the operational content preset for the interrupt signal, the alternative instructions are interpreted as utilizing a result of execution by 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Takagi and Ito to incorporate the teachings of Theobald to utilize the result of execution, after controlling the operation of the device based on the operational content preset for the interrupt signal, for a subsequent controlling event. The combination of Takagi and Ito discloses an interrupt signal being input when the sensor data satisfies the predetermined condition and the interrupt signal has its own operational content that is different than the operational content for the instruction signal (See at least Ito Paragraph 0032, the operational content of the interrupt signal moves the robot hand to a predetermined reference position). Since the operational content of the interrupt signal modifies the behavior of the system in a different way than the instruction signal (See at least Theobald Column 10 lines 48- 54, the mobile mechanism stops the delivery currently in progress; See at least Ito Paragraph 0032, the operational content of the interrupt signal moves the robot hand to a predetermined reference position) the system needs to take into account how the operational content of the interrupt signal modified the system (See at least Theobald Column 6 lines 45-51, the system no longer needs to deliver the items which means the system needs to take that into account when planning its route to where and when it needs to stop; See at least Ito Paragraph 0034, the insertion of the component is stopped and the cause of the distortion is investigated and removed). Since the interrupt signal has its own operational content that has different results than the operational content of the instruction signal, the system takes into account what those results are so it accurately assess what to do next.  If the system were to just assume that the operational content of the interrupt signal had the same results as the instruction signal (For Theobald, the current delivery was completed; For Ito, the distortion was investigated and removed), the system would make inaccurate assumptions which could negatively affect the system (For Theobald, the 

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Ito and further in view of Floro (US 10852018 B1) (hereinafter referred to as “Floro”).  

Regarding claim 6, the combination of Takagi and Ito does not teach the predetermined condition is optionally settable. However, Floro teaches this limitation [See at least Floro Column 16 lines 17-23, an input device in the form of a sound detection circuit can provide outputs based on an adjustable minimum threshold, an adjustable maximum threshold, or a range in between the minimum and maximum threshold, adjustable is interpreted as optionally settable].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Takagi and Ito to incorporate the teachings of Floro to allow a user to adjust the predetermined condition. This would allow the user to alter the parameters of the system and allow them to control the device based on their preferences rather than a predetermined preference which the user cannot control (See at least Floro Column 11 lines 39-41).   

Regarding claim 14, the combination of Takagi and Ito does not teach the predetermined condition is optionally settable. However, Floro teaches this limitation [See at least Floro Column 16 lines 17-23, an input device in the form of a sound detection circuit can provide outputs based on an adjustable minimum threshold, an adjustable maximum threshold, or a range in between the minimum and maximum threshold, adjustable is interpreted as optionally settable].


Regarding claim 20, the combination of Takagi and Ito does not teach the predetermined condition is optionally settable. However, Floro teaches this limitation [See at least Floro Column 16 lines 17-23, an input device in the form of a sound detection circuit can provide outputs based on an adjustable minimum threshold, an adjustable maximum threshold, or a range in between the minimum and maximum threshold, adjustable is interpreted as optionally settable].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Takagi and Ito to incorporate the teachings of Floro to allow a user to adjust the predetermined condition. This would allow the user to alter the parameters of the system and allow them to control the device based on their preferences rather than a predetermined preference which the user cannot control (See at least Floro Column 11 lines 39-41).   

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive. Applicant argues that the combination of Takagi and Ito does not teach the device operating based on an operational content preset for the interrupt signal as required by amended Claims 1, 9, and 15. However, in Ito Paragraphs 0031-0034, the robot controller receives an interrupt signal. The . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.S./               Examiner, Art Unit 3666                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666